UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6435


QUIRIN WEATHERSPOON, a fictional corporational identity,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA, INCORPORATED; CORPUS COM
CAUSA, a body with this case,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Virginia, at Alexandria.
Claude M. Hilton, Senior District Judge. (1:19-cv-01077-CMH-IDD)


Submitted: August 30, 2021                                   Decided: September 3, 2021


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Quirin Weatherspoon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quirin Weatherspoon appeals the district court’s order dismissing his complaint

without prejudice. *    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Weatherspoon v.

Virginia, No. 1:19-cv-01077-CMH-IDD (E.D. Va. Mar. 19, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
         Although the district court dismissed the complaint without prejudice, we conclude
that the order is final and appealable. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 610-12
(4th Cir. 2020) (discussing factors this court considers in determining whether order is final
and appealable), cert. denied, 141 S. Ct. 1376 (2021).

                                              2